Citation Nr: 1334831	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma (respiratory disability), for the period from April 5, 2002, to May 7, 2003.

2.  Entitlement to an initial evaluation in excess of 60 percent for a respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma, for the period on or after May 7, 2003.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO continued the 10 percent evaluation for the respiratory disability, effective from April 5, 2002, which was the date of the service connection claim.

Historically, the Board granted service connection for the respiratory disability in a June 2007 decision and that award was effectuated in a September 2007 rating decision.  In December 2007, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on the basis of the respiratory disorder; however, it appears that this claim was not opened for processing by the RO until August 2008.  See August 2008 report of contact memorandum.  In any event, the RO ultimately denied the TDIU claim in a March 2009 rating decision.  The RO also proposed a reduction in the respiratory disability at that time.  Thereafter, the RO decided to continue the 10 percent evaluation for the respiratory disability in the October 2009 rating decision currently on appeal.

In a November 2012 rating decision, the RO increased the evaluation for the respiratory disability to 60 percent, effective from September 21, 2009.  In a December 2012 rating decision, the RO granted an earlier effective date for the 60 percent evaluation of May 7, 2003.  While the Veteran has been granted a rating increase during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status, as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
As a point of clarification, the Board notes that the December 2007 TDIU claim was received by the RO within one year of the rating decision implementing the grant of service connection for the respiratory disability.  Moreover, the RO considered the evaluation for the disability from the date of the grant of service connection in April 2002.  Therefore, the Board similarly considers this appeal as a disagreement with the initial evaluation assigned, so as to prevent any prejudice to the Veteran.

The Board also notes that the Veteran made several requests for hearings before a Decision Review Officer (DRO) at the RO during the course of this appeal; however, these requests were subsequently withdrawn, as the Veteran was provided the opportunity for VA examinations instead.  See February 2010 informal conference report and report of contact; August 2012 informal conference report.  The Veteran also requested a hearing before the Board at the RO in his June 2010 substantive appeal (VA Form 9); however, in August 2010, he withdrew this request and asked for a hearing before the DRO instead, which was a request that was also later withdrawn, as noted above.  The Veteran has not submitted another request for either a Board or DRO hearing since the requests described above.  In light of the foregoing, the Board finds that there is no outstanding hearing request.  38 C.F.R. § 20.704 (2012).

In addition, the Veteran submitted another TDIU claim in November 2012, to include as due to the respiratory disability.  On review, it appears that the RO initiated development of this claim; however, it remains pending without final action.  Moreover, action by the RO in this regard would likely be limited due to the pending appeal for the respiratory disability.  The Board is mindful of the Court's holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the RO has acknowledged this claim and already started related development, the Board finds that the issue of entitlement to TDIU is not properly before the Board at this time.
A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to increased evaluations for left and right knee disorders, left and right shoulder disorders, a left hip disorder, and TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the record reflects that the RO began development as to these November 2012 claims; however, the claims appear to be pending.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  For the period from April 5, 2002, to May 7, 2003, the Veteran's respiratory disability was not productive of Forced Vital Capacity (FVC) of 65- to 74-percent predicted; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65-percent predicted; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption or worse, with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or, the requirement of outpatient oxygen therapy.

2.  By way of written statements received by the RO on November 16, 2012, and November 30, 2012, when taken with the RO's rating actions in November 2012 and December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the 60 percent rating for his respiratory disorder as of May 7, 2003.  There is no remaining case or controversy as to the issue of entitlement to an initial evaluation in excess of 60 percent for the respiratory disability for the period on or after May 7, 2003.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma, for the period from April 5, 2002, to May 7, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96 (as in effect from October 6, 2006), 4.97, Diagnostic Codes 6699-6829 (as in effect from October 7, 1996, and from October 6, 2006).

2.  The claim for entitlement to an initial evaluation in excess of 60 percent for a respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma, for the period on or after May 7, 2003, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for the respiratory disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for the respiratory disability.

To the extent this claim was addressed by the RO as a non-initial rating case, the RO provided the Veteran with a notification letter in November 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The November 2008 letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed of types of evidence that might show such a worsening, including information about ongoing treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the Veteran and his representative.

The Veteran was also afforded a VA examination in April 2003 (with January 2004 clarifying opinion) in connection with his claim, as well as in November 2008, September 2009, and October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.

The Board does observe that the November 2008 VA examiner did not review the claims file; however, to the extent any findings are relevant to the rating period adjudicated below, the examiner did review the Veteran's own medical history and complaints, and performed an examination that addressed all of the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case and supplemental statements of the case, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted for the time period from April 5, 2002 to May 7, 2003.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma, currently assigned a 10 percent evaluation for the period from April 5, 2002, to May 7, 2003, pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6699-6829, for a respiratory disorder analogous to drug-induced pulmonary pneumonitis and fibrosis, as a result of treatment for another disease process (cancer).  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

As a threshold matter, the rating criteria for respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006) (presently codified at 38 C.F.R. § 4.96).  The Board notes, however, that the change in regulations did not alter the specific criteria listed in the applicable Diagnostic Code 6829.  Rather, the new regulation, in pertinent part, clarifies how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability and when to apply pre-bronchodilator values for rating purposes.  Specifically, the post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, the revised regulations specify that post-bronchodilator results are generally required, and if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(4), (5).  Therefore, for the purposes of rating the Veteran's disability in this case, the actual criteria following the amendment remain unchanged, and there is no initial issue to resolve as to whether the version most favorable to the Veteran was applied in the initial adjudication of the claim.  Throughout this decision, where available, both pre- and post-bronchodilator data are included and were considered consistent with the regulations discussed above in reaching the Board's decision.

Under the General Rating Formula for Interstitial Lung Disease in 38 C.F.R. § 4.97 (Diagnostic Codes 6825 through 6833), a 10 percent rating is warranted with FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  A 30 percent rating is warranted for such disease with FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted with FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted with FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

Historically, the Veteran was diagnosed with lymphocytic lymphoma in 1990 and was granted service connection on a presumptive basis for Agent Orange exposure.  His treatment involved chemotherapy and bone marrow transplant.  He also has a history of respiratory problems, to include nonservice-connected chronic obstructive pulmonary disease (COPD)/emphysema and the service-connected respiratory disability manifested by shortness of breath (determined to be in addition to the obstructive respiratory disorder, as a result of the Board's June 2007 decision).  See, e.g., May 1993 treatment record (Dr. P.N., initials used to protect privacy) (discussion of medical history); February 2002 VA examination (same); January 2003 report and March 2005 written statement (Dr. B.S.) (noting chronic shortness of breath due in part to chemotherapy treatment).
The Veteran has reported a history of ongoing shortness of breath following his cancer treatment.  See, e.g., November 2001 written statement; February 2002 VA examination; November 2002 and February 2003 written statements.

A July 2001 PFT report from several months before his service connection claim shows FVC readings were 74 percent predicted pre-bronchodilator and 85 percent predicted post-bronchodilator.  The DLCO (SB) reading was 75 percent predicted pre-bronchodilator.  A corresponding report from Dr. F.Q. notes that, although there was a severe airway obstruction and a diffusion defect suggesting emphysema, the absence of overinflation indicated a concurrent restrictive process that may account for the defusion defect.  The pulmonary function diagnosis was severe obstructive airways disease - reversible, and minimal diffusion defect.

A radiology report taken as part of a February 2002 VA examination shows that the Veteran's cardiovascular silhouette and chest were normal.  Such findings were generally consistent throughout the appeal period.  See, e.g., September 2002 private treatment record (Dr. F.Q.); January 2003 private treatment records (Drs. M.G. (cardiology referral discussed below) and B.S.).

In his November 2002 Social Security Administration (SSA) disability benefits application, the Veteran indicated that he last worked in August 2002, but had to stop due to back and knee pain.  The Veteran was later granted Social Security Administration disability benefits in June 2003 (effective September 7, 2001) based on COPD, hemochromatosis, COPD-related hereditary deficiency, history of chronic lymphocytic leukemia, anxiety, and chronic back pain.

A July 2002 PFT report shows FVC readings were 76 percent predicted pre-bronchodilator and 84 percent predicted post-bronchodilator.  The DLCO (SB) reading was 67 percent predicted pre-bronchodilator.

A November 2002 PFT report does not show complete results, to include whether measurements were pre- or post-bronchodilator.  A note in the report indicates very severe obstruction.

In January 2003, the Veteran underwent an echocardiogram and stress/echo testing; a notation was made on the reports to rule out coronary artery disease.  This testing was ordered by his private physician in response to the Veteran's concerns that he had a heart problem resulting from his past chemotherapy.  See December 2002 private treatment record (Dr R.C.).  While exercise stress was noted to be maximal, measurements of maximum exercise capacity for oxygen consumption were not provided.

The Veteran was afforded a general medical examination in relation to his claim for service connection in April 2003 during which he denied a history of outpatient oxygen use, episodes or periods of incapacitation, cor pulmonale, ventricular hypertrophy, and pulmonary hypertension.  In a January 2004 clarifying opinion, she attributed the Veteran's current respiratory disorder to his hereditary deficiency and combined smoking history.

An April 2003 radiograph report shows an impression of no active cardiopulmonary process evident.

A May 2003 PFT report, which appears to be associated with the VA examination above, shows that FVC readings were 64 percent predicted pre-bronchodilator and 63 percent predicted post-bronchodilator.  A DLCO (SB) reading was not provided.  A notation was made that test results showed severe obstructive ventilatory defect and hyperinflation with air trapping with no significant BD (bronchodilator) effect.  

In an undated written statement received from the Dana-Farber Cancer Institute in August 2010, the Veteran's treatment provider discussed the Veteran's medical history and provided past test results.  However, the provider did not indicate if these results were pre- or post-bronchodilator.  In any event, it appears that the provider was, in part, referencing the pre-bronchodilator results of the PFTs related to the appeal period, as discussed above.

During the October 2012 VA examination, the examiner noted that the decreases in exercise tolerance and in the DLCO after the chemotherapy were consistent with the drug toxicity, which was already service-connected.  The examiner further noted that there was additional restrictive lung defect present by November 2008, but not present in May 2003.

In a November 2012 written statement, the Veteran indicated that the results of the May 2003 PFT supported an effective date for the increase in severity of his respiratory disability.

At this juncture, the Board notes as a clarifying point that the Veteran was given multiple VA examinations, and the Veteran and his private providers have submitted supporting evidence throughout the course of the appeal.  The Board has carefully reviewed the sum of the evidence of record and has discussed the evidence necessary for rating the respiratory disability for the portion of the appeal adjudicated herein.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent for his respiratory disability for the period from April 5, 2002, to May 7, 2003.  The Veteran has not been shown to have an FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, or equivalent functional impairment, for this time period.  In fact, the PFT measurement in July 2002 is entirely consistent with the criteria for a 10 percent evaluation.  As noted by the Veteran in his November 2012 written statement, an increase in the severity of his respiratory disability is shown in the May 2003 PFT results, which was reflected in the RO's increase in the evaluation of the disability from May 2003.  In summary, the evaluation assigned for this portion of the appeal is consistent with the findings on examination and contemplate the Veteran's complaints of shortness of breath (observable symptomatology he is certainly competent to report) shown to be partially attributable to complications following treatment for the service-connected lymphocytic lymphoma.

In addition, the October 2012 VA examiner noted that the decrease in DLCO after chemotherapy was consistent with drug toxicity and that additional restrictive lung defect was not present in May 2003.  The Board notes that the Veteran's current evaluation contemplates the DLCO measurement as part of the rating criteria for the disability.

Moreover, the Veteran has not been shown to have cor pulmonale, pulmonary hypertension, or the requirement of outpatient oxygen therapy contemplated in the 100 percent rating criteria.  In fact, the April 2003 VA examiner stated that the Veteran did not require outpatient oxygen therapy for his respiratory disability, nor did he have resulting cardiopulmonary complications.

The Board notes that an additional component of the 60 and 100 percent rating criteria regarding the results of a maximum exercise capacity test.  In this instance, there are no expressly stated results of a maximum exercise capacity test on VA or private examination.  However, where a maximum exercise capacity test is not of record, the relevant rating provisions instruct to evaluate the disability on alternative criteria.   See 38 C.F.R. § 4.96(d)(1)(i); see also 71 Fed. Reg. at 52,458 (regulations do not require a maximum exercise capacity test be conducted in any case; such test is not routinely conducted).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding for an initial evaluation in excess of 10 percent for the respiratory disability for the period from April 5, 2002, to May 7, 2003.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In regard to the remaining portion of the appeal for the period on or after May 7, 2003, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In the present case, following the November 2012 rating decision increasing the evaluation for the respiratory disorder to 60 percent effective from September 21, 2009, the Veteran submitted a written statement that same month acknowledging the favorable decision as to the evaluation assigned and specifically indicated that he disagreed with the assigned effective date.  In this regard, he indicated that the results of the May 2003 VA PFT report, as discussed above, supported an effective date of May 7, 2003, as the first date of the increase in severity of his respiratory disability.  His representative's statement submitted at that time echoed the Veteran's disagreement with the effective date.

Later that same month, the Veteran submitted another written statement indicating that he "underst[ood] how VA arrived at this [60%] percentage, and [he] agree[d]," asking for review of his previously denied TDIU claim in light of the increased evaluation, among other new claims.  In a December 2012 rating decision, the RO granted an earlier effective date for the 60 percent evaluation of May 7, 2003.

Based on the foregoing, the Board finds that the content of the Veteran's written statements, when taken with the RO's appropriate and responsive rating actions, indicates that the Veteran is satisfied with the 60 percent rating for his service-connected respiratory disorder effective from May 7, 2003.  As such, there is no remaining case or controversy in regard to this issue during the appeal period from May 7, 2003, to the present time.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue as of May 7, 2003, and it dismissed.


Extra-Schedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's respiratory disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the evaluations contemplate the Veteran's primary complaint of breathing difficulty, as well as the resulting functional impairment, as discussed above.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected respiratory disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma for the period from April 5, 2002, to May 7, 2003, is denied.

The appeal as to entitlement to an initial evaluation in excess of 60 percent for a respiratory condition manifested by shortness of breath associated with lymphocytic lymphoma for the period on or after May 7, 2003, is dismissed.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


